DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on September 6, 2022 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Examiner encourage Applicant to have an interview, if there is any question or concern about this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of He et al. (US Patent Publication No. 2021/0234683 A1).

In response to Applicant’s argument on pages 10-11 about the cited reference SHEN (CN109165224 A) that “the reference, as uploaded to PAIR, is incomplete, at least insofar as it does not include any figures”, is acknowledged but not deemed to be persuasive. 
MPEP 2120 (II).    “RELIANCE UPON ABSTRACTS AND FOREIGN LANGUAGE DOCUMENTS IN SUPPORT OF A REJECTION” discloses “… If the document is in a language other than English and the examiner seeks to rely on that document, a translation must be obtained so that the record is clear as to the precise facts the examiner is relying upon in support of the rejection. … In limited circumstances, it may be appropriate for the examiner to make a rejection in a non-final Office action based in whole or in part on the abstract only without relying on the full text document. In such circumstances, the full text document and a translation (if not in English) may be supplied in the next Office action.  Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.”
Examiner is providing Applicant with a proper English translation of the entire SHEN (CN109165224 A) reference including the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7, 8, 10-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Patent Publication No. 2021/0234683 A1, ‘He’, hereafter) in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter).

Regarding claim 1. He teaches a method, comprising: 
receiving a key of a key-value pair (a receiving module 804 that receives a request to add a key of a key-value pair into the forest, the key-value pair stored in the map, He [0100]); 
correlating the key to a location in a base of a Merkle tree (each one of the trees 410 and 430 includes three levels of storage nodes. The first level (“level 1”) includes the root nodes (e.g., node 412 and 432). The second level (“level 2”) includes child nodes of the root nodes (e.g., nodes 414, 416, 434, and 436). The third level (“level 3”) includes the leaf nodes (e.g., nodes 418, 420, 422, 424, 438, 440, 442, and 444). In some embodiments, each level of storage nodes corresponds to a hash function that can be used for determining a storage location of a key, He [0065], [0085]); 
after the correlating is performed, inserting the key at the location (a first hash function corresponding to level 1 can be used to determine which tree (e.g., tree 410 or 430) in the forest 400 that a key is stored in. In some embodiments, the storage location of a key can be determined by computing a first hash value of the key using the first hash function, computing a first modulo value by performing a first modulo operation on the first hash value (for example, with respect to the number of trees in the forest 400), and determining a tree to store the key based on the first modulo value, He [0065].  a first determining module 808 that determines one of the number of trees to store the key based on the first hash value; a second determining module 810 that determines a target storage node of the one of the number of trees to store the key; and a storing module 812 that stores the key in the target storage node, He [0097-0098], [0100]); 
hashing the value associated with the key to produce a data hash (the storage location of a key can be determined by computing a first hash value of the key using the first hash function, , He [0065].  … a computing sub-module that computes a second hash value of the key using a second hash function, the second hash function corresponding to a second level of the one of the number of trees, He [0104]); 
He does not teach
inserting the data hash in the Merkle tree; and 
updating the Merkle tree, and updating the Merkle tree comprises calculating any hashes, including a root hash of the Merkle tree, affected by insertion of the data hash.  
However, SHEN teaches
inserting the data hash in the Merkle tree (SHEN, step 2-4, case 2-4, page 3, lines 12 - 38); and 
updating the Merkle tree, and updating the Merkle tree comprises calculating any hashes, including a root hash of the Merkle tree, affected by insertion of the data hash (updating the block index, SHEN, step 2-3, page 6, line 24 - 7, line 6).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of He and SHEN before him/her, to modify He with the teaching of SHEN’s an index method on the block chaining key database for the keyword.  One would have been motivated to do so for the benefit of providing an index method aiming at the key word on the block chain database key, solving the problem of query block chains to realize an index cannot be tampered with (SHEN, page 2, lines 26-27).
Regarding claim 2. He as modified teaches, wherein correlating the key to a location comprises hashing the key and determining the location based on a hash of the key (each one of the trees 410 and 430 includes three levels of storage nodes. The first level (“level 1”) includes the root nodes (e.g., node 412 and 432). The second level (“level 2”) includes child nodes of the root nodes (e.g., nodes 414, 416, 434, and 436). The third level (“level 3”) includes the leaf nodes (e.g., nodes 418, 420, 422, 424, 438, 440, 442, and 444). In some embodiments, each level of storage nodes corresponds to a hash function that can be used for determining a storage location of a key in the forest. … the storage location of a key can be determined by computing a first hash value of the key using the first hash function, He [0065], [0095-0097]).
Regarding claim 3. He as modified teaches, wherein insertion of the key at the location does not change a location of a key present in the base of the Merkle tree when the key was inserted (SHEN, step 2-3, page 6, line 24 - 7, line 6).
Regarding claim 5. He as modified teaches, wherein the value of the key-value pair comprises an object (a maintaining module that maintains data representing a forest that stores a number of keys of the number of key-value pairs that are stored in a map, He [0100] and Fig. 8). 
Regarding claim 7. He as modified teaches, wherein the method is performed in response to an IO written to a dataset (SHEN, page 7, lines 7-13). 
Regarding claim 8. He as modified teaches, wherein the Merkle tree corresponds to a dataset of unordered objects (He [0100]). 
Regarding claim 10. He as modified teaches, further comprising performing a S “ 84 consistency check of the Merkle tree, and synchronizing the Merkle tree with another Merkle tree (SHEN, page 3, step 3-1).
Regarding claim 11. He teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations (one or more processors; and one or more computer-readable memories configured to store an executable instruction of the one or more processors.  The system includes one or more processors, and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, He [0110-0112]) comprising: 
although claim 11 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 11. Therefore; claim 11 is rejected for at least the same reason as claim 1 above.
Regarding claims 12-13, 15, 17, 18 and 20, the method steps of claims 2-3, 5, 7, 8 and 10 substantially encompass the medium recited in claims 12-13, 15, 17, 18 and 20.  Therefore, claims 12-13, 15, 17, 18 and 20 are rejected for at least the same reason as claims 2-3, 5, 7, 8 and 10 above.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Patent Publication No. 2021/0234683 A1, ‘He’, hereafter)  in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter) and further in view of Blackshear et al. (US Patent Publication No. 2020/0394648 A1, ‘Blackshear’, hereafter, previously provided).

Regarding claim 4. He and SHEN do not teach, wherein the Merkle tree is a sparse Merkle tree.  
However, Blackshear teaches wherein the Merkle tree is a sparse Merkle tree (sparse Merkle tree, Blackshear [0072], [0116], [0206]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of He, SHEN and Blackshear before him/her, to further modify He with the teaching of Blackshear’s systems, methods, and non-transitory computer readable storage media for implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network.  One would have been motivated to do so for the benefit of reducing storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs, and scale to accommodate billions of users and associated digital transactions (Blackshear, Abstract and [0007]).
Regarding claim 6. He as modified teaches, wherein the Merkle tree comprises a map of objects of a dataset (Blackshear [0072], [0116], [0206]). 
Regarding claims 14 and 16, the method steps of claims 4 and 6 substantially encompass the medium recited in claims 14 and 16.  Therefore, claims 14 and 16 are rejected for at least the same reason as claims 4 and 6 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Patent Publication No. 2021/0234683 A1, ‘He’, hereafter) in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter) and further in view of Jack et al. (UK Patent Publication No. GB 2593421 A, date published 2021-09-29 and filed 2019-10-24, ‘Jack’, hereafter, previously provided).

Regarding claim 9. He and SHEN do not teach, wherein the Merkle tree is a non-binary tree.
However, Jack teaches wherein the Merkle tree is a non-binary tree (the same principles are applied as for a classical binary or non-binary Merkle tree, Jack, page 58, lines 19-25).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of He, SHEN and Jack before him/her, to further modify He with the teaching of Jack’s method of using a blockchain.  One would have been motivated to do so for the benefit of providing an immutable record of a work to which multiple contributions are made by different contributors by adequately recording a potentially complex history of contributions by contributors in a potentially complex hierarchy (Jack, Abstract and Page 3, line 15-20).
Regarding claim 19, the method steps of claim 9 substantially encompass the medium recited in claim 19.  Therefore, claim 19 is rejected for at least the same reason as claim 9  above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168